EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brenda Holmes on July 26, 2022.
The application has been amended as follows: 
Cancel claims 3-5.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Johnson.  Johnson discloses a manufacturing method of a resin frame (Abstract, 1:15-16 of Johnson) wherein a pair of the frame members are pressed by a pair of the blade portions of the pair of the molds in the corner portion, so that the welding margin protrudes from between the pair of the blade portions (5:58-67 of Johnson, cutting edge #3 engages holder #2 removing the flash) and wherein the outer peripheral surfaces of both of the pair of the frame members are bent inward when viewed in the front-rear direction, and the corner portion is made concave with respect to the portions adjacent to the corner portion (6:18-20 of Johnson, member #4 extends beyond cutting edge #3; welding members #1, #2 together with ends extending beyond cutting edges would necessarily result in frame members “bent in”).  Neither Johnson nor any of the other cited references of record, however, teach or reasonably suggest a method as set forth in claim 1 wherein each of the molds includes a front mold and a rear mold that abut against each other in the front-rear direction such that the front mold and the rear mold cooperate with each other to sandwich the respective frame member from front and rear sides and to hold the respective frame member from outer sides when viewed in the front-rear direction, and the front mold and the rear mold have a symmetrical structure in the front-rear direction.  Moreover, in Johnson blocks #9, #10 and #11, #12 are not symmetrical in the front-rear direction (FIGS. 3-4 of Johnson).  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claim 2 depends from claim 1 and is therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746